Case: 4:19-cr-00276-ERW-NAB Doc. #: 2 Filed: 04/03/19 Page: 1 of 2 PageID #: 5

                                                                                             f~lED
                               UNITED STATES DISTRICT COURT                               APR - 3 2.0'\9
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION
                                                                                          us OISTRIGl COURT
                                                                                        EASTERN DISTRICT OF MO
                                                                                               ST. LOUIS
 UNITED STATES OF AMERICA,                      )
                                                )
                  Plaintiff,                    )
                                                )
                     v.                         )
                                                )   No.
                                                        ~~~~~~~~~~~~~~~~




 LEONARD TAYLOR,
                                                ~          4:19CR00276 ERW/NAB
                                                )
                  Defendant.                    )
                                                )


                                         INDICTMENT

                                            COUNT I
                          (Sex Trafficking By Force Fraud or Coercion)

The Grand Jury charges that:

       Between on or about May 5, 2017 and continuing through on or about June 27, 2017

within the Eastern District of Missouri and elsewhere, the defendant,

                                     LEONARD TAYLOR,

did knowingly, in or effecting interstate commerce, recruit, entice, harbor, transport, provide,

obtain and maintain by any means a person, to wit: "Jane Doe," and did benefit financially and

did receive something of value from participation in a venture which had engaged in commercial

sex acts, knowing, and in reckless disregard of the fact that means of force, fraud or coercion

would be used to cause "Jane Doe" to engage in a commercial sex act.

       All in violation of Title 18, United States Code, Sections 1591(a) and (b)(l).
 Case: 4:19-cr-00276-ERW-NAB Doc. #: 2 Filed: 04/03/19 Page: 2 of 2 PageID #: 6



                                         COUNT II
            (Interstate Transportation of an Individual to Engage in Prostitution)

· The Grand Jury further charges that:

        Between on or about May 5, 2017 and continuing through on or about June 27, 2017

 within the Eastern District of Missouri and elsewhere,

                                         LEONARD TAYLOR,

the defendant herein did knowingly transport "Jane Doe" in interstate commerce with the intent

 that "Jane Doe" engage in prostitution.

        All in violation of Title 18, United States Code, Sections 2421 and 2.




                                                     A TRUE BILL.



                                                     FOREPERSON



 JEFFREY B. JENSEN
 United States Attorney



 DIANNA R. COLLINS, #59641MO
 Assistant United States Attorney
